Exhibit 10.5.10

 

CATHAY GENERAL BANCORP

2005 INCENTIVE PLAN

(As Amended and Restated)

 

1.     Purpose of the Plan.

 

The purpose of the Plan is to provide a means by which eligible recipients of
Options and other Stock Awards may be given an opportunity to benefit from
increases in value of the Common Stock of Cathay General Bancorp, a Delaware
corporation (the “Company”), through the granting of Incentive Stock Options,
Nonstatutory Stock Options, Shares, Stock Units, and Stock Appreciation Rights.
The Company, by means of the Plan, seeks to retain the services of the group of
persons eligible to receive Stock Awards or Cash Awards, to attract and retain
the services of new members of this group and to provide incentives for such
persons to exert maximum efforts for the success of the Company and its
Affiliates.

 

2.     Definitions.

 

As used herein, the following definitions shall apply:

 

(a) “Administrator” means the Committee, which shall administer the Plan in
accordance with Section 4.

 

(b) “Affiliate” means any entity that is directly or indirectly controlled by
the Company or any entity in which the Company has a significant ownership
interest as determined by the Administrator.

 

(c) “Applicable Law” means the requirements relating to the administration of
stock option and stock award plans under U.S. federal and state laws, the Code,
any stock exchange or quotation system on which the Company has listed or
submitted for quotation the Common Stock to the extent provided under the terms
of the Company’s agreement with such exchange or quotation system and, with
respect to Awards subject to the laws of any foreign jurisdiction where Awards
are, or will be, granted under the Plan, the laws of such jurisdiction.
Applicable Law shall include, without limitation, any rule, regulation, order,
directive, or interpretive guidance from a governmental agency or authority,
unless otherwise provided in the Plan or an Award Agreement

 

(d) “Award” means a Cash Award, Stock Award, or Option granted in accordance
with the terms of the Plan.

 

(e) “Awardee” means an Employee or Director of the Company or any Affiliate who
has been granted an Award under the Plan.

 

(f) “Award Agreement” means a Cash Award Agreement, Stock Award Agreement and/or
Option Agreement, which may be in written or electronic format, in such form and
with such terms and conditions as may be specified by the Administrator,
evidencing the terms and conditions of an individual Award. Each Award Agreement
is subject to the terms and conditions of the Plan.

 

(g) “Board” means the Board of Directors of the Company.

 

(h) “Cash Award” means a bonus opportunity awarded under Section 12 pursuant to
which a Participant may become entitled to receive an amount based on the
satisfaction of such performance criteria as are specified in the agreement or
other documents evidencing the Award (the “Cash Award Agreement”).

 

(i) “Change in Control” means a transaction described in (i) or (ii) below:

 

(i) with respect to any Cash Award or other Award that is treated as providing
for the “deferral of compensation” within the meaning of Treasury Regulation
1.409A-1(b), a Change in Control means a change in the ownership or effective
control of the Company or a change in the ownership of a substantial portion of
the assets of the Company, as such events are defined in Treasury Regulation
1.409A-3(i)(5); and

 

 

 
2

--------------------------------------------------------------------------------

 

 

(ii) with respect to any Award not described in (i) above, a Change in Control
means:

 

(A)     Any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Exchange Act) (a “Person”) becomes the beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of thirty
percent (30%) or more of either (1) the then-outstanding shares of Common Stock
(the “Outstanding Company Common Stock”) or (2) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this Section 2(i)(ii)(A), the following
acquisitions shall not constitute a Change in Control: (1) any acquisition
directly from the Company, (2) any acquisition by the Company, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliate or (4) any acquisition pursuant to a
transaction that complies with Sections 2(i)(ii)(C)(i), 2(i)(ii)(C)(ii) and
2(i)(ii)(C)(iii);

 

(B)     Individuals who, immediately following the May 18, 2015 annual meeting
of stockholders, or any adjournment or postponement thereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

 

(C)     Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (1) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty percent (50%) of the then-outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (2) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, thirty percent
(30%) or more of, respectively, the then-outstanding shares of common stock of
the corporation resulting from such Business Combination or the combined voting
power of the then-outstanding voting securities of such corporation, except to
the extent that such ownership existed prior to the Business Combination, and
(3) at least a majority of the members of the board of directors (or, for a
non-corporate entity, equivalent governing body) of the entity resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or

 

(D)     The liquidation and dissolution of the Company.

 

(j) “Code” means the United States Internal Revenue Code of 1986, as amended.

 

(k) “Committee” means the compensation committee of the Board or a committee of
Directors appointed by the Board.

 

 

 
2

--------------------------------------------------------------------------------

 

 

(l) “Common Stock” means the common stock of the Company.

 

(m) “Company” means Cathay General Bancorp, a Delaware corporation, or its
successor.

 

(n) “Conversion Award” has the meaning set forth in Section 4(b)(xii).

 

(o) “Director” means a member of the Board.

 

(p) “Employee” means a regular, active employee of the Company or any Affiliate,
including an employee who is an Officer and/or Director. Within the limitations
of Applicable Law, the Administrator shall have the discretion to determine the
effect upon an Award and upon an individual’s status as an Employee in the case
of (i) any individual who is classified by the Company or its Affiliate as
leased from or otherwise employed by a third party or as intermittent or
temporary, even if any such classification is changed retroactively as a result
of an audit, litigation or otherwise, (ii) any leave of absence approved by the
Company or an Affiliate, (iii) any transfer between locations of employment with
the Company or an Affiliate or between the Company and any Affiliate or between
any Affiliates, (iv) any change in the Awardee’s status from an employee to a
Director, and (v) at the request of the Company or an Affiliate, an employee
becomes employed by any partnership, joint venture or corporation not meeting
the requirements of an Affiliate in which the Company or an Affiliate is a
party.

 

(q) “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

(r) “Fair Market Value” means, as provided under Treasury Regulation
1.409A-1(b)(5)(iv)(A), as of any date, either the last sale before or the first
sale after the grant, the closing price on the trading day before or the trading
day of the grant, the arithmetic mean of the high and low prices on the trading
day before or the trading day of the grant, or any other reasonable method
determined by the Administrator using actual transactions in the Common Stock as
reported by Nasdaq or other applicable market.

 

(s) “Grant Date” means the date upon which an Award is granted to an Awardee
pursuant to the Plan.

 

(t) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Code Section 422 and the regulations
promulgated thereunder.

 

(u) “Nasdaq” means the Nasdaq Global Select Market or its successor.

 

(v) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

 

(w) “Officer” means a person who is an “officer” of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

(x) “Option” means a right granted under Section 8 to purchase a number of
Shares at such exercise price, at such times, and on such other terms and
conditions as are specified in the agreement or other documents evidencing the
Option (the “Option Agreement”). Both Options intended to qualify as Incentive
Stock Options and Nonstatutory Stock Options may be granted under the Plan.

 

(y) “Participant” means the Awardee or any person (including any estate) to whom
an Award has been assigned or transferred as permitted hereunder.

 

(z) “Plan” means the Cathay General Bancorp 2005 Incentive Plan, as amended and
restated.

 

(aa) “Qualified Performance-Based Award” means an Award that is intended to
qualify as “performance-based compensation” within the meaning of Code Section
162(m)(4)(C).

 

 

 
3

--------------------------------------------------------------------------------

 

 

(bb) “Qualifying Performance Criteria” shall have the meaning set forth in
Section 13(b).

 

(cc) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 14.

 

(dd) “Stock Appreciation Right” means a right to receive cash and/or shares of
Common Stock based on a change in the Fair Market Value of a specific number of
shares of Common Stock granted under Section 11.

 

(ee) “Stock Award” means an award or issuance of Shares, Stock Appreciation
Rights, Stock Units or other similar awards made under Section 11, the grant,
issuance, retention, vesting and/or transferability of which is subject during
specified periods of time to such conditions (including continued employment or
performance conditions) and terms as are expressed in the agreement or other
documents evidencing the Award (the “Stock Award Agreement”).

 

(ff) “Stock Unit” means a bookkeeping entry representing an amount equivalent to
the Fair Market Value of one Share (or a fraction or multiple of such value),
payable in cash, property or Shares. Stock Units represent an unfunded and
unsecured obligation of the Company, except as otherwise provided for by the
Administrator.     

 

(gg) “Subsidiary” means any company (other than the Company) in an unbroken
chain of companies beginning with the Company, provided each company in the
unbroken chain (other than the Company) owns, at the time of determination,
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other companies in such chain.

 

(hh) “Termination of Employment” shall mean ceasing to be an Employee or
Director, as determined in the sole discretion of the Administrator. However,
for Incentive Stock Option purposes, Termination of Employment will occur when
the Awardee ceases to be an employee (as determined in accordance with Code
Section 3401(c) and the regulations promulgated thereunder) of the Company or
one of its Subsidiaries. The Administrator shall determine whether any corporate
transaction, such as a sale or spin-off of a division or business unit, or a
joint venture, shall be deemed to result in a Termination of Employment.

 

(ii) “Total and Permanent Disability” or “Disability” shall have the meaning set
forth in Treasury Regulation 1.409A-3(i)(4).

 

3.     Stock Subject to the Plan.

 

(a) Aggregate Limits.

 

(i)     Subject to the provisions of Section 14, after approval of the Plan by
the stockholders at the May 18, 2015 annual meeting of stockholders, and any
adjournment or postponement thereof (“Stockholder Approval”), the aggregate
number of Shares that may be issued pursuant to Awards granted under the Plan
after Stockholder Approval shall not exceed 3,562,168 Shares, the number of
Shares available for future grants of Awards as of March 31, 2015. Although
there is no intention to grant any Awards during the period commencing on April
1, 2015 and ending with Stockholder Approval (the “Interim Period”), the number
of Shares above shall be reduced by the number of Shares that are subject to
issuance pursuant to Awards granted during the Interim Period, and shall be
increased by the number of Shares subject to issuance pursuant to Awards granted
during the Interim Period to the extent such Awards expire or are canceled,
terminated or forfeited. An additional 2,089,973 Shares may be issued pursuant
to Options and other Awards that were granted under the Plan prior to March 31,
2015 and were outstanding as of March 31, 2015 (the “Prior Awards”).

 

(ii)     Shares that are subject to issuance pursuant to any Awards granted
under the Plan after Stockholder Approval that expire or are cancelled,
terminated or forfeited shall again be available for future grant of Awards
under the Plan. Shares that are subject to issuance pursuant to any Prior Awards
that expire or are cancelled, terminated or forfeited shall not again be
available for future grant of Awards under the Plan. If Shares are withheld or
tendered as payment of the exercise price or for withholding tax liability in
connection with an Award, however, the Shares withheld or tendered may not be
reissued or otherwise treated as available for additional Awards under the Plan.
The Shares subject to the Plan may be either Shares reacquired by the Company,
including Shares purchased in the open market, or authorized but unissued
Shares.

 

 

 
4

--------------------------------------------------------------------------------

 

 

(iii)     Conversion Awards (as hereinafter defined) shall not reduce the Shares
authorized for issuance under the Plan or the applicable limitations on grants
to a Participant under this Section 3(a), nor shall Shares subject to a
Conversion Award be added to the Shares available for issuance under the Plan as
provided in paragraph (ii) above. Additionally, in the event that a company
acquired by the Company or any Subsidiary or with which the Company or any
Subsidiary combines has shares available under a pre-existing plan approved by
stockholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the Shares authorized for issuance
under the Plan (and Shares subject to such Awards shall not be added to the
Shares available for issuance under the Plan as provided in paragraph (ii)
above); provided that Awards using such available shares shall not be made after
the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not Employees or Directors prior to such acquisition or
combination.

 

(b) Individual and Code Section 162(m) Limits.

 

(i) In no event may Awards, including, but not limited to Awards that are
intended to qualify as Qualified Performance-Based Awards, be granted to a
single Awardee in any 12-month period (A) in respect of more than 1,000,000
Shares (if the Award is denominated in Shares) or (B) having a maximum payment
with a value greater than $3,000,000 (if the Award is denominated in other than
Shares).

 

(ii) Notwithstanding anything to the contrary in the Plan, the limitations set
forth in this Section 3(b) shall be subject to adjustment under Section 14, but
only to the extent that such adjustment will not affect the status of any Award
intended to qualify as a Qualified Performance-Based Award.

 

(c) Incentive Stock Option Limits. Subject to the provisions of Section 14, the
maximum number of Shares reserved for issuance as Incentive Stock Options is
1,000,000 Shares.

 

4.     Administration of the Plan.

 

(a) Administrative Procedures. The Plan shall be administered by the
Administrator in accordance with the following procedures.

 

(i) Code Section 162(m). To the extent that the Administrator determines it to
be desirable to qualify Awards granted hereunder as Qualified Performance-Based
Awards, Awards to a “covered employee” within the meaning of Code Section 162(m)
or Employees that the Administrator determines may be “covered employees” in the
future shall be made by a Committee of two or more “outside directors” within
the meaning of Code Section 162(m).

 

(ii) Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3 promulgated under the Exchange Act, Awards to Officers
and Directors shall be made by the entire Board or a Committee of two or more
“non-employee directors” within the meaning of Rule 16b-3.

 

(iii) Other Administration. The Board or the Administrator may delegate to an
authorized Officer or Officers the power to approve Awards to persons eligible
to receive Awards under the Plan who are not (A) subject to Section 16 of the
Exchange Act or (B), at the time of such approval, “covered employees” under
Code Section 162(m).

 

(iv) Delegation of Authority for the Day-to-Day Administration of the Plan.
Except to the extent prohibited by Applicable Law, the Administrator may
delegate to one or more individuals the day-to-day administration of the Plan
and any of the functions assigned to it in the Plan. Such delegation may be
revoked at any time.

 

 

 
5

--------------------------------------------------------------------------------

 

 

(v) Reliance on Experts. In making any determination or in taking or not taking
any action under the Plan, the Administrator may obtain and rely upon the advice
of experts, including professional advisors to the Company. No Director, Officer
or agent of the Company shall be liable for any such action or determination
taken, made or omitted in good faith.

 

(vi) Nasdaq. In addition, the Plan will be administered in a manner that
complies with any applicable Nasdaq or other stock exchange listing
requirements.

 

(b) Powers of the Administrator. Subject to the provisions of the Plan, the
Administrator shall have the authority, in its discretion:

 

(i) to select the Employees and Directors of the Company or its Affiliates to
whom Awards are to be granted hereunder;

 

(ii) to determine the number of shares of Common Stock or amount of cash to be
covered by each Award granted hereunder;

 

(iii) to determine the type of Award to be granted to the selected Employees and
Directors;

 

(iv) to approve forms of Award Agreements for use under the Plan;

 

(v) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise and/or purchase price (if applicable), the time
or times when an Award may be exercised (which may or may not be based on
performance criteria), the vesting schedule, any vesting and/or exercisability
acceleration or waiver of forfeiture restrictions, the acceptable forms of
consideration, the term, and any restriction or limitation regarding any Award
or the Shares relating thereto, based in each case on such factors as the
Administrator, in its sole discretion, shall determine and that may be
established at the time an Award is granted or thereafter;

 

(vi) to correct administrative errors;

 

(vii) to construe and interpret the terms of the Plan (including sub-plans and
Plan addenda) and Awards granted pursuant to the Plan;

 

(viii) to adopt rules and procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Administrator is specifically authorized (A) to adopt the rules and procedures
regarding the conversion of local currency, withholding procedures and handling
of stock certificates which vary with local requirements and (B) to adopt
sub-plans and Plan addenda as the Administrator deems desirable, to accommodate
foreign laws, regulations and practice;

 

(ix) to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans and Plan addenda;

 

(x) to modify or amend each Award, provided, however, that (A) the Administrator
does not have the authority to modify or amend an Award to accelerate vesting
for reasons other than death, Disability, or Change in Control, and (B) any such
amendment is subject to Section 15 and except as set forth in that Section, may
not impair any outstanding Award unless agreed to in writing by the Participant;

 

 

 
6

--------------------------------------------------------------------------------

 

 

(xi) to allow Participants to satisfy withholding tax amounts by electing to
have the Company withhold from the Shares to be issued upon exercise of a
Nonstatutory Stock Option or vesting of a Stock Award that number of Shares
having a Fair Market Value equal to the amount required to be withheld or to
have the Company deduct from any amount payable in cash the amount of any taxes
which the Company may be required to withhold with respect to the cash amount.
The Fair Market Value of the Shares to be withheld shall be determined in such
manner and on such date that the Administrator shall determine or, in the
absence of provision otherwise, on the date that the amount of tax to be
withheld is to be determined. All elections by a Participant to have Shares
withheld for this purpose shall be made in such form and under such conditions
as the Administrator may provide;

 

(xii) to authorize conversion or substitution under the Plan of any or all stock
options, stock appreciation rights or other stock awards held by service
providers of an entity acquired by the Company (the “Conversion Awards”). Any
conversion or substitution shall be effective as of the close of the merger,
acquisition or other transaction. Unless otherwise determined by the
Administrator at the time of conversion or substitution, all Conversion Awards
shall have the same terms and conditions as Awards generally granted by the
Company under the Plan;

 

(xiii) to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;

 

(xiv) to impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by the Participant of any Shares issued as a result of or
under an Award, including, without limitation, (A) restrictions under an insider
trading policy and (B) restrictions as to the use of a specified brokerage firm
for such resales or other transfers;

 

(xv) to provide, either at the time an Award is granted or by subsequent action,
that an Award shall contain as a term thereof, a right, either in tandem with
the other rights under the Award or as an alternative thereto, of the
Participant to receive, without payment to the Company, a number of Shares, cash
or a combination thereof, the amount of which is determined by reference to the
value of the Award; and

 

(xvi) to make all other determinations deemed necessary or advisable for
administering the Plan and any Award granted hereunder.

 

(c) Effect of Administrator’s Decision. All decisions, determinations and
interpretations by the Administrator regarding the Plan, any rules and
regulations under the Plan and the terms and conditions of any Award granted
hereunder, shall be final and binding on all Participants and on all other
persons, subject to Section 22(e) and (f). The Administrator shall consider such
factors as it deems relevant, in its sole and absolute discretion, when making
such decisions, determinations and interpretations, including, without
limitation, the recommendations or advice of any officer or other employee of
the Company, and such attorneys, consultants and accountants as it may select.

 

5.     Eligibility.

 

Awards may be granted to Employees and Directors of the Company or any of its
Affiliates; provided that Incentive Stock Options may be granted only to
Employees of the Company or of a Subsidiary of the Company.

 

6.     Term of Plan.

 

The Plan, as an amendment and restatement of the Cathay General Bancorp 2005
Incentive Plan, was approved by the Board on March 19, 2015, and shall become
effective upon stockholder approval at the annual meeting of stockholders on May
18, 2015, or any adjournment or postponement thereof. Unless terminated earlier
under Section 15, the Plan shall continue for ten (10) years from the date of
such stockholder approval. When the Plan terminates, no Awards shall be granted
under the Plan thereafter.

 

 

 
7

--------------------------------------------------------------------------------

 

 

7.     Term of Award.

 

The term of each Award shall be determined by the Administrator and stated in
the Award Agreement. In the case of an Option, the term shall be ten (10) years
from the Grant Date or such shorter term as may be provided in the Award
Agreement; provided that an Incentive Stock Option granted to an Employee who on
the Grant Date owns stock representing more than ten percent (10%) of the voting
power of all classes of stock of the Company or any Subsidiary shall have a term
of no more than five (5) years from the Grant Date.

 

8.     Options.

 

The Administrator may grant an Option or provide for the grant of an Option,
either from time to time in the discretion of the Administrator or automatically
upon the occurrence of specified events, including, without limitation, the
achievement of performance goals or the satisfaction of an event or condition
within the control of the Awardee or within the control of others.

 

(a) Option Agreement. Each Option Agreement shall contain provisions regarding
(i) the number of Shares that may be issued upon exercise of the Option, (ii)
the type of Option, (iii) the exercise price of the Shares and the means of
payment for the Shares, (iv) the term of the Option, (v) such terms and
conditions on the vesting and/or exercisability of an Option as may be
determined from time to time by the Administrator, provided that such Option is
subject to a vesting schedule of no less than one year, (vi) restrictions on the
transfer of the Option or the Shares issued upon exercise of the Option and
forfeiture provisions, and (vii) such further terms and conditions, in each case
not inconsistent with the Plan, as may be determined from time to time by the
Administrator.

 

(b) Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator,
subject to the following:

 

(i) In the case of an Incentive Stock Option, the per Share exercise price shall
be no less than one hundred percent (100%) of the Fair Market Value per Share on
the Grant Date; provided, however, that in the case of an Incentive Stock Option
granted to an Employee who on the Grant Date owns stock representing more than
ten percent (10%) of the voting power of all classes of stock of the Company or
any Subsidiary, the per Share exercise price shall be no less than one hundred
ten percent (110%) of the Fair Market Value per Share on the Grant Date.

 

(ii) In the case of a Nonstatutory Stock Option, the per Share exercise price
shall be no less than 100% of the Fair Market Value per Share on the Grant Date.

 

(iii) Notwithstanding the foregoing, at the Administrator’s discretion,
Conversion Awards may be granted in substitution and/or conversion of options of
an acquired entity, with a per Share exercise price of less than one hundred
percent (100%) of the Fair Market Value per Share on the date of such
substitution and/or conversion.

 

(c) No Option Repricings. Other than in connection with a change in the
Company’s capitalization (as described in Section 14(a)), the exercise price of
an Option may not be reduced without stockholder approval.

 

(d) Vesting Period and Exercise Dates. Options granted under the Plan shall vest
and/or be exercisable at such time and in such installments during the period
prior to the expiration of the Option’s term as determined by the Administrator.
The Administrator shall have the right to make the timing of the ability to
exercise any Option granted under the Plan subject to continued employment, the
passage of time and/or such performance requirements as deemed appropriate by
the Administrator. At any time after the grant of an Option, the Administrator
may reduce or eliminate any restrictions surrounding any Participant’s right to
exercise all or part of the Option.

 

(e) Form of Consideration. The Administrator shall determine the acceptable form
of consideration for exercising an Option, including the method of payment,
either through the terms of the Option Agreement or at the time of exercise of
an Option. Acceptable forms of consideration may include:

 

(i) cash;

 

 

 
8

--------------------------------------------------------------------------------

 

 

(ii) check or wire transfer (denominated in U.S. Dollars);

 

(iii) subject to any conditions or limitations established by the Administrator,
other Shares which have a Fair Market Value on the date of surrender equal to
the aggregate exercise price of the Shares as to which said Option shall be
exercised;

 

(iv) consideration received by the Company under “cashless exercise” procedures
acceptable to the Administrator with either affiliated persons or unaffiliated
parties that provide financing for the purpose of (or otherwise facilitate) the
exercise of Options consistent with Applicable Law;

 

(v) such other consideration and method of payment for the issuance of Shares to
the extent permitted by Applicable Law; or

 

(vi) any combination of the foregoing methods of payment.

 

9.     Incentive Stock Option Limitations/Terms.

 

(a) Eligibility. Only employees (as determined in accordance with Code Section
3401(c) and the regulations promulgated thereunder) of the Company or any of its
Subsidiaries may be granted Incentive Stock Options.

 

(b) $100,000 Limitation. Notwithstanding the designation “Incentive Stock
Option” in an Option Agreement, if and to the extent that the aggregate Fair
Market Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Awardee during any calendar year (under
all plans of the Company and any of its Subsidiaries) exceeds $100,000, such
Options shall be treated as Nonstatutory Stock Options. For purposes of this
Section 9(b), Incentive Stock Options shall be taken into account in the order
in which they were granted. The Fair Market Value of the Shares shall be
determined as of the Grant Date.

 

(c) Effect of Termination of Employment on Incentive Stock Options.

 

(i) Generally. Unless otherwise provided for by the Administrator, upon an
Awardee’s Termination of Employment, other than as a result of circumstances
described in Sections 9(c)(ii) and (iii) below, any outstanding Incentive Stock
Option granted to such Awardee, whether vested or unvested, to the extent not
theretofore exercised, shall terminate immediately upon the Awardee’s
Termination of Employment; provided, however, that the Administrator may in the
Option Agreement specify a period of time (but not beyond the earlier of three
months following the date of such Termination of Employment or the expiration
date of the Option) following Termination of Employment during which the Awardee
may exercise the Option as to Shares that were vested and exercisable as of the
date of Termination of Employment. To the extent such a period following
Termination of Employment is specified, the Option shall automatically terminate
at the end of such period to the extent the Awardee has not exercised it within
such period.

 

(ii) Disability of Awardee. Unless otherwise provided for by the Administrator,
upon an Awardee’s Termination of Employment as a result of the Awardee’s Total
and Permanent Disability, all outstanding Incentive Stock Options granted to
such Awardee that were vested and exercisable as of the date of the Awardee’s
Termination of Employment may be exercised by the Awardee until the earlier of
(A) one (1) year following Awardee’s Termination of Employment as a result of
Awardee’s Disability or (B) the expiration of the term of such Option. If the
Participant does not exercise such Option within the time specified, the Option
(to the extent not exercised) shall automatically terminate.

 

(iii) Death of Awardee. Unless otherwise provided for by the Administrator, upon
an Awardee’s Termination of Employment as a result of the Awardee’s death, all
outstanding Incentive Stock Options granted to such Awardee that were vested and
exercisable as of the date of the Awardee’s death may be exercised until the
earlier of (A) one (1) year following the Awardee’s death or (B) the expiration
of the term of such Option. If an Incentive Stock Option is held by the Awardee
when he or she dies, the Incentive Stock Option may be exercised, to the extent
the Option is vested and exercisable, by the beneficiary designated by the
Awardee (as provided in Section 16), the executor or administrator of the
Awardee’s estate or, if none, by the person(s) entitled to exercise the
Incentive Stock Option under the Awardee’s will or the laws of descent or
distribution. If the Incentive Stock Option is not so exercised within the time
specified, such Option (to the extent not exercised) shall automatically
terminate.

 

 

 
9

--------------------------------------------------------------------------------

 

 

(d) Leave of Absence. The Administrator shall have the discretion to determine
whether and to what extent the vesting of Options shall be tolled during any
unpaid leave of absence; provided, however, that in the absence of such
determination, vesting of Options shall be tolled during any leave that is not a
leave required to be provided to the Awardee under Applicable Law. In the event
of military leave, vesting shall toll during any unpaid portion of such leave,
provided that, upon an Awardee’s returning from military leave (under conditions
that would entitle him or her to protection upon such return under the Uniform
Services Employment and Reemployment Rights Act), he or she shall be given
vesting credit with respect to Options to the same extent as would have applied
had the Awardee continued to provide services to the Company throughout the
leave on the same terms as he or she was providing services immediately prior to
such leave.

 

(e) Transferability. An Incentive Stock Option cannot be transferred by the
Awardee otherwise than by will or the laws of descent and distribution, and,
during the lifetime of such Awardee, may only be exercised by the Awardee. If
the terms of an Incentive Stock Option are amended to permit transferability,
the Option will be treated for tax purposes as a Nonstatutory Stock Option. The
designation of a beneficiary by an Awardee will not constitute a transfer.

 

(f) Exercise Price. The per Share exercise price of an Incentive Stock Option
shall be determined by the Administrator in accordance with Section 8(b)(i).

 

(g) Other Terms. Option Agreements evidencing Incentive Stock Options shall
contain such other terms and conditions as may be necessary to qualify, to the
extent determined desirable by the Administrator, with the applicable provisions
of Code Section 422.

 

10.     Exercise of Option.

 

(a) Procedure for Exercise; Rights as a Stockholder.

 

(i) Any Option granted hereunder shall be exercisable according to the terms of
the Plan and at such times and under such conditions as determined by the
Administrator and set forth in the respective Option Agreement.

 

(ii) An Option shall be deemed exercised when the Company receives (A) written
or electronic notice of exercise (in accordance with the Option Agreement) from
the person entitled to exercise the Option; (B) full payment for the Shares with
respect to which the related Option is exercised; and (C) payment of all
applicable withholding taxes.

 

(iii) Shares issued upon exercise of an Option shall be issued in the name of
the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Unless provided otherwise by the
Administrator or pursuant to the Plan, until the Shares are issued (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option.

 

(iv) The Company shall issue (or cause to be issued) such Shares as soon as
administratively practicable after the Option is exercised. An Option may not be
exercised for a fraction of a Share.

 

 

 
10

--------------------------------------------------------------------------------

 

 

(b) Effect of Termination of Employment on Nonstatutory Stock Options.

 

(i) Generally. Unless otherwise provided for by the Administrator, upon an
Awardee’s Termination of Employment other than as a result of circumstances
described in Sections 10(b)(ii) and (iii) below, any outstanding Nonstatutory
Stock Option granted to such Awardee, whether vested or unvested, to the extent
not theretofore exercised, shall terminate immediately upon the Awardee’s
Termination of Employment; provided, however, that the Administrator may in the
Option Agreement specify a period of time (but not beyond the expiration date of
the Option) following Termination of Employment during which the Awardee may
exercise the Option as to Shares that were vested and exercisable as of the date
of Termination of Employment. To the extent such a period following Termination
of Employment is specified, the Option shall automatically terminate at the end
of such period to the extent the Awardee has not exercised it within such
period.

 

(ii) Disability of Awardee. Unless otherwise provided for by the Administrator,
upon an Awardee’s Termination of Employment as a result of the Awardee’s Total
and Permanent Disability, all outstanding Nonstatutory Stock Options granted to
such Awardee that were vested and exercisable as of the date of the Awardee’s
Termination of Employment may be exercised by the Awardee until the earlier of
(A) one (1) year following Awardee’s Termination of Employment as a result of
Awardee’s Disability or (B) the expiration of the term of such Option. If the
Participant does not exercise such Option within the time specified, the Option
(to the extent not exercised) shall automatically terminate.

 

(iii) Death of Awardee. Unless otherwise provided for by the Administrator, upon
an Awardee’s Termination of Employment as a result of the Awardee’s death, all
outstanding Nonstatutory Stock Options granted to such Awardee that were vested
and exercisable as of the date of the Awardee’s death may be exercised until the
earlier of (A) one (1) year following the Awardee’s death or (B) the expiration
of the term of such Option. If a Nonstatutory Stock Option is held by the
Awardee when he or she dies, such Option may be exercised, to the extent the
Option is vested and exercisable, by the beneficiary designated by the Awardee
(as provided in Section 16), the executor or administrator of the Awardee’s
estate or, if none, by the person(s) entitled to exercise the Nonstatutory Stock
Option under the Awardee’s will or the laws of descent or distribution. If the
Nonstatutory Stock Option is not so exercised within the time specified, such
Option (to the extent not exercised) shall automatically terminate.

 

(c) Leave of Absence. The Administrator shall have the discretion to determine
whether and to what extent the vesting of Options shall be tolled during any
unpaid leave of absence; provided, however, that in the absence of such
determination, vesting of Options shall be tolled during any leave that is not a
leave required to be provided to the Awardee under Applicable Law. In the event
of military leave, vesting shall toll during any unpaid portion of such leave,
provided that, upon an Awardee’s returning from military leave (under conditions
that would entitle him or her to protection upon such return under the Uniform
Services Employment and Reemployment Rights Act), he or she shall be given
vesting credit with respect to Options to the same extent as would have applied
had the Awardee continued to provide services to the Company throughout the
leave on the same terms as he or she was providing services immediately prior to
such leave.

 

11.     Stock Awards.

 

(a) Stock Award Agreement. Each Stock Award Agreement shall contain provisions
regarding (i) the number of Shares subject to such Stock Award or a formula for
determining such number, (ii) the purchase price of the Shares, if any, and the
means of payment for the Shares, (iii) the performance criteria (including
Qualifying Performance Criteria), if any, and level of achievement versus these
criteria that shall determine the number of Shares granted, issued, retainable
and/or vested, (iv) such terms and conditions on the grant, issuance, vesting
and/or forfeiture of the Shares as may be determined from time to time by the
Administrator, (v) restrictions on the transferability of the Stock Award, and
(vi) such further terms and conditions in each case not inconsistent with the
Plan as may be determined from time to time by the Administrator.

 

(b) Restrictions and Performance Criteria. The grant, issuance, retention and/or
vesting of each Stock Award or the Shares subject thereto may be subject to such
performance criteria (including Qualifying Performance Criteria) and level of
achievement versus these criteria as the Administrator shall determine, which
criteria may be based on financial performance, personal performance evaluations
and/or completion of service by the Awardee. Notwithstanding anything to the
contrary herein, the performance criteria for any Stock Award that is intended
to satisfy the requirements for a Qualified Performance-Based Award shall be
established by the Administrator based on one or more Qualifying Performance
Criteria selected by the Administrator and specified in writing not later than
ninety (90) days after the commencement of the period of service to which the
performance goals relates, provided that the outcome is substantially uncertain
at that time (or in such other manner that complies with Code Section 162(m) and
Treasury Regulations thereunder).

 

 

 
11

--------------------------------------------------------------------------------

 

 

(c) Forfeiture. Unless otherwise provided for by the Administrator, upon the
Awardee’s Termination of Employment, the Stock Award and the Shares subject
thereto shall be forfeited, provided that to the extent that the Participant
purchased any Shares, the Company shall have a right to repurchase the unvested
Shares at such price and on such terms and conditions as the Administrator
determines.

 

(d) Rights as a Stockholder. Unless otherwise provided by the Administrator, the
Participant shall have the rights equivalent to those of a stockholder and shall
be a stockholder only after Shares are issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) to the Participant.

 

(e) Stock Appreciation Rights.

 

(i) General. The Administrator may grant Stock Appreciation Rights to eligible
Participants subject to terms and conditions not inconsistent with the Plan and
determined by the Administrator. Stock Appreciation Rights may be granted either
alone, in addition to, or in tandem with other Awards granted under the Plan.
The specific terms and conditions applicable to the Participant shall be
provided for in the Stock Award Agreement. Stock Appreciation Rights shall be
exercisable, in whole or in part, at such times as the Board shall specify in
the Stock Award Agreement, provided that such Stock Appreciation Rights are
subject to a vesting schedule of no less than one year.

 

(ii) Exercise Price of Stock Appreciation Right. In the case of a Stock
Appreciation Right, the per Share exercise price shall be no less than one
hundred percent (100%) of the Fair Market Value per Share on the Grant Date.

 

(iii) Exercise of Stock Appreciation Right. Upon the exercise of a Stock
Appreciation Right, in whole or in part, the Participant shall be entitled to a
payment in an amount equal to the excess of the Fair Market Value on the date of
exercise of a fixed number of Shares covered by the exercised portion of the
Stock Appreciation Right, over the Fair Market Value on the grant date of the
Shares covered by the exercised portion of the Stock Appreciation Right. The
amount due to the Participant upon the exercise of a Stock Appreciation Right
shall be paid in such form of consideration as determined by the Board and may
be in cash, Shares or a combination thereof, over the period or periods
specified in the Stock Award Agreement. A Stock Award Agreement may place limits
on the amount that may be paid over any specified period or periods upon the
exercise of a Stock Appreciation Right, on an aggregate basis or as to any
Participant. A Stock Appreciation Right shall be considered exercised when the
Company receives written notice of exercise in accordance with the terms of the
Stock Award Agreement from the person entitled to exercise the Stock
Appreciation Right.

 

(iv) Nonassignability of Stock Appreciation Rights. Except as determined by the
Administrator, no Stock Appreciation Right shall be assignable or otherwise
transferable by the Participant except by will or by the laws of descent and
distribution.

 

(f) Stock Units.

 

(i) General. The Administrator may grant an Award of Stock Units to any eligible
Participant on such terms as the Administrator may determine in its sole
discretion. Awards of Stock Units may be paid in Shares or cash (or in a
combination of Shares and cash) as provided by the Administrator in the
applicable sub-plan, Plan addendum or Award Agreement under which the Award of
Stock Units is made.

 

(ii) Terms of Stock Units. Stock Units shall be documented in the form of a
sub-plan, Plan addendum or Award Agreement, which shall contain all provisions
regarding: (A) the number of Stock Units subject to such Award or a formula for
determining such number, (B) the performance criteria (including Qualifying
Performance Criteria), if any, and level of achievement versus these criteria
that shall determine the number of Stock Units granted, issued, retainable
and/or vested, (C) such terms and conditions on the grant, issuance, vesting
and/or forfeiture of the Stock Units as may be determined from time to time by
the Administrator, (D) the form and timing of any payment earned by virtue of
vested Stock Units, (E) the terms and rights of a Participant with respect to
Dividend Equivalents (as defined below), and (F) such further terms and
conditions, in each case not inconsistent with the Plan, as may be required by
Applicable Law, including, without limitation, Code Section 409A, or as may be
determined from time to time by the Administrator.

 

 

 
12

--------------------------------------------------------------------------------

 

 

(iii) Dividend Equivalent Rights. Subject to the terms of the applicable
sub-plan, Plan addendum or Award Agreement under which Stock Units may be
granted, a Participant receiving an Award of Stock Units may be entitled to an
amount equal to the cash dividends or other cash distributions paid (or such
portion of such dividend or other distribution as may be designated by the
Administrator) with respect to each Share after the date of a Stock Unit Award
(a “Dividend Equivalent”) for all Stock Units issued, provided such rights shall
terminate immediately as to any Stock Units that cease to be eligible for
vesting. The Administrator may provide that Dividend Equivalents may be deemed
to be reinvested in Shares. No Dividend Equivalents shall be paid to a
Participant with respect to any Stock Units that remain unvested or that are
forfeited by the Participant for any reason.

 

12.     Cash Awards.

 

(a) General. Each Cash Award will confer upon the Participant the opportunity to
earn a future payment tied to the level of achievement with respect to one or
more performance criteria established for a performance period of not less than
one (1) year.

 

(b) Terms of Cash Award. Each Cash Award shall be documented in the form of a
sub-plan, Plan addendum or Award Agreement, which shall contain all provisions
regarding: (i) the target and maximum amount payable to the Participant as a
Cash Award, (ii) the performance criteria and level of achievement versus these
criteria which shall determine the amount of such payment, (iii) the period as
to which performance shall be measured for establishing the amount of any
payment, (iv) the form and timing of any payment earned by virtue of
performance, (v) restrictions on the alienation or transfer of the Cash Award
prior to actual payment, (vi) forfeiture provisions, and (vii) such further
terms and conditions, in each case not inconsistent with the Plan, as may be
required by Applicable Law, including, without limitation, Code Section 409A, or
as may be determined from time to time by the Administrator.

 

(c) Performance Criteria. The Administrator shall establish the performance
criteria and level of achievement versus these criteria which shall determine
the target and the minimum and maximum amount payable under a Cash Award, which
criteria may be based on financial performance and/or personal performance
evaluations. The Administrator may specify the percentage of the target Cash
Award that is intended to satisfy the requirements for a Qualified
Performance-Based Award. Notwithstanding anything to the contrary herein, the
performance criteria for any portion of a Cash Award that is intended to satisfy
the requirements for a Qualified Performance-Based Award shall be a measure
established by the Administrator based on one or more Qualifying Performance
Criteria selected by the Administrator and specified in writing not later than
90 days after the commencement of the period of service to which the performance
goals relates, provided that the outcome is substantially uncertain at that time
(or in such other manner that complies with Code Section 162(m) and Treasury
Regulations thereunder).

 

13.     Other Provisions Applicable to Awards.

 

(a) Non-Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by beneficiary designation,
will or by the laws of descent or distribution. Subject to Section 9(e), the
Administrator may in its discretion make an Award transferable to an Awardee’s
family member or any other person or entity as it deems appropriate. If the
Administrator makes an Award transferable, either at the time of grant or
thereafter, such Award shall contain such additional terms and conditions as the
Administrator deems appropriate, and any transferee shall be deemed to be bound
by such terms upon acceptance of such transfer.

 

 

 
13

--------------------------------------------------------------------------------

 

 

(b) Qualifying Performance Criteria. For purposes of the Plan, the term
“Qualifying Performance Criteria” shall mean the criteria the Administrator
selects for purposes of establishing the performance goals for a Participant for
a performance period. The Qualifying Performance Criteria that will be used to
establish performance goals are limited to the following: (i) cash flow; (ii)
earnings (including gross margin, earnings before interest and taxes, earnings
before taxes, and net earnings); (iii) earnings per share; (iv) growth in
earnings or earnings per share; (v) stock price; (vi) return on equity or
average stockholders’ equity; (vii) total stockholder return; (viii) return on
capital; (ix) return on assets or net assets; (x) return on investment; (xi)
revenue; (xii) income or net income; (xiii) operating income or net operating
income, in aggregate or per share; (xiv) operating profit or net operating
profit; (xv) operating margin; (xvi) return on operating revenue; (xvii) market
share; (xviii) contract awards or backlog; (xix) overhead or other expense
reduction; (xx) growth in stockholder value relative to the moving average of
the S&P 500 Index or a peer group index; (xxi) credit rating; (xxii) strategic
plan development and implementation (including individual performance objectives
that relate to achievement of the Company’s or any business unit’s strategic
plan); (xxiii) improvement in workforce diversity; (xxiv) growth of revenue,
operating income or net income; (xxv) efficiency ratio; (xxvi) ratio of
nonperforming assets to total assets; and (xxvii) any other similar criteria.
The Administrator shall, within the time prescribed by Code Section 162(m),
define in an objective fashion the manner of calculating the Qualifying
Performance Criteria it selects to use for such performance period for such
Participant. For purposes of this Section 13(b), the term “performance goals”
means the goals established in writing by the Administrator for the performance
period based upon the Qualifying Performance Criteria. Depending on the
Qualifying Performance Criteria used to establish such performance goals, the
performance goals may be expressed in terms of overall Company performance or
the performance of an Affiliate or an individual. The Administrator shall
establish performance goals for each performance period prior to, or as soon as
practicable after, the commencement of such performance period. The
Administrator, in its discretion, may, within the time prescribed by Code
Section 162(m), adjust or modify the calculation of performance goals for such
performance period in order to prevent the dilution or enlargement of the rights
of Participants (i) in the event of, or in anticipation of, any unusual or
extraordinary corporate item, transaction, event, or development, or (ii) in
recognition of, or in anticipation of, any other unusual or nonrecurring events
affecting the Company, or the financial statements of the Company, or in
response to, or in anticipation of, changes in Applicable Law, accounting
principles, or business conditions.

 

(c) Certification. Prior to the payment of any compensation under a Qualified
Performance-Based Award, the Administrator shall certify the extent to which any
Qualifying Performance Criteria and any other material terms under such Award
have been satisfied (other than in cases where such relate solely to the
increase in the value of the Common Stock).

 

(d) Discretionary Adjustments Pursuant to Code Section 162(m). Notwithstanding
satisfaction of any completion of any Qualifying Performance Criteria, to the
extent specified at the time of grant of an Award to a “covered employee” within
the meaning of Code Section 162(m), the number of Shares, Options or other
benefits granted, issued, retainable and/or vested under an Award on account of
satisfaction of such Qualifying Performance Criteria may be reduced by the
Administrator on the basis of such further considerations as the Administrator
in its sole discretion shall determine.

 

(e) Compliance with Code Section 409A.   Notwithstanding anything to the
contrary contained herein, to the extent that the Administrator determines that
any Award granted under the Plan is subject to Code Section 409A and unless
otherwise specified in the applicable Award Agreement, the Award Agreement
evidencing such Award shall incorporate the terms and conditions necessary for
such Award to avoid the consequences described in Code Section 409A(a)(1), and
to the maximum extent permitted under Applicable Law (and unless otherwise
stated in the applicable Award Agreement), the Plan and the Award Agreements
shall be interpreted in a manner that results in their conforming to the
requirements of Code Section 409A(a)(2), (3) and (4) and any Treasury
Regulations or Internal Revenue Service interpretive guidance issued under Code
Section 409A (whenever issued, the “Guidance”). Notwithstanding anything to the
contrary in the Plan (and unless the Award Agreement provides otherwise, with
specific reference to this sentence), to the extent that a Participant holding
an Award that constitutes a “deferral of compensation” under Code Section 409A
and the Guidance is a “specified employee” (also as defined thereunder), no
distribution or payment of any amount shall be made before a date that is six
(6) months following the date of such Participant’s “separation from service”
(as defined in Code Section 409A and the Guidance) or, if earlier, the date of
the Participant’s death.

 

 

 
14

--------------------------------------------------------------------------------

 

 

14.     Adjustments upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.

 

(a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, (i) the number and kind of Shares covered by each
outstanding Award, (ii) the price per Share subject to each such outstanding
Award, and (iii) each of the Share limitations set forth in Section 3, shall be
proportionately adjusted for any increase or decrease in the number or kind of
issued shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued shares of Common Stock effected without receipt
of consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the
Administrator, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an Award.

 

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised or the Shares subject thereto
issued to the Awardee and unless otherwise determined by the Administrator, an
Award will terminate immediately prior to the consummation of such proposed
transaction.

 

(c) Change in Control. In the event there is a Change in Control of the Company,
the Board or Administrator may, in its discretion, (i) provide for the
assumption or substitution of, or adjustment to, each outstanding Award; (ii)
accelerate the vesting of Options and terminate any restrictions on Cash Awards
or Stock Awards; and/or (iii) provide for termination of Awards as a result of
the Change in Control on such terms and conditions as it deems appropriate,
including, without limitation, providing for the cancellation of Awards for a
cash payment to the Participant.

 

15.     Amendment and Termination of the Plan.

 

(a) Amendment and Termination. The Board or Administrator may amend, alter or
discontinue the Plan, sub-plan, Plan addendum or any Award Agreement, but any
such amendment shall be subject to approval of the stockholders of the Company
in the manner and to the extent required by Applicable Law. To the extent
required to comply with Code Section 162(m), the Company shall seek from time to
time by the stockholders re-approval of the Plan or of the material terms for
the award of Qualified Performance-Based Awards to comply with Code Section
162(m). In addition, without limiting the foregoing, unless approved by the
stockholders of the Company, no such amendment (or, in the case of (iii), action
by the Administrator or the Board) shall be made that would:

 

(i) materially increase the maximum number of Shares for which Awards may be
granted under the Plan, other than an increase pursuant to Section 14;

 

(ii) reduce the minimum exercise price at which Options may be granted under the
Plan;

 

(iii) result in a repricing of Options or Stock Appreciation Rights by (A)
reducing the exercise price of outstanding Options or Stock Appreciation Rights,
(B) canceling an outstanding Option or Stock Appreciation Right held by an
Awardee and re-granting to the Awardee a new Option or Stock Appreciation Right
with a lower exercise price, or (C) cash buyout of an Option or Stock
Appreciation Right when the Share price is lower than the exercise price of the
Option or Stock Appreciation Right, provided that these limitations shall not
apply in connection with a change in the Company’s capitalization pursuant to
Section 14; or

 

(iv) change the class of persons eligible to receive Awards under the Plan.

 

 

 
15

--------------------------------------------------------------------------------

 

 

(b) Effect of Amendment or Termination. No amendment, suspension or termination
of the Plan shall impair the rights of any Award, unless mutually agreed
otherwise between the Participant and the Administrator, which agreement must be
in writing and signed by the Participant and the Company; provided further that
the Administrator may amend an outstanding Award in order to conform it to the
Administrator’s intent (in its sole discretion) that such Award not be subject
to Code Section 409A(a)(1)(B). Termination of the Plan shall not affect the
Administrator’s ability to exercise the powers granted to it hereunder with
respect to Awards granted under the Plan prior to the date of such termination.

 

(c) Effect of the Plan on Other Arrangements. Neither the adoption of the Plan
by the Board or a Committee nor the submission of the Plan to the stockholders
of the Company for approval shall be construed as creating any limitations on
the power of the Board or any Committee to adopt such other incentive
arrangements as it or they may deem desirable, including, without limitation,
the granting of restricted stock or stock options otherwise than under the Plan,
and such arrangements may be either generally applicable or applicable only in
specific cases. The value of Awards granted pursuant to the Plan will not be
included as compensation, earnings, salaries or other similar terms used when
calculating an Awardee’s benefits under any employee benefit plan sponsored by
the Company or any Subsidiary except as such plan otherwise expressly provides.

 

16.     Designation of Beneficiary.

 

(a) An Awardee may file a written designation of a beneficiary who is to receive
the Awardee’s rights pursuant to Awardee’s Award or the Awardee may include his
or her Awards in an omnibus beneficiary designation for all benefits under the
Plan. To the extent that Awardee has completed a designation of beneficiary
while employed with the Company, such beneficiary designation shall remain in
effect with respect to any Award hereunder until changed by the Awardee to the
extent enforceable under Applicable Law.

 

(b) Such designation of beneficiary may be changed by the Awardee at any time by
written notice. In the event of the death of an Awardee and in the absence of a
beneficiary validly designated under the Plan who is living at the time of such
Awardee’s death, the Company shall allow the executor or administrator of the
estate of the Awardee to exercise the Award, or if no such executor or
administrator has been appointed (to the knowledge of the Company), the Company,
in its discretion, may allow the spouse or one or more dependents or relatives
of the Awardee to exercise the Award to the extent permissible under Applicable
Law or if no spouse, dependent or relative is known to the Company, then to such
other person as the Company may designate.

 

17.     No Right to Awards or to Employment.

 

No person shall have any claim or right to be granted an Award and the grant of
any Award shall not be construed as giving an Awardee the right to continue in
the employ of the Company or its Affiliates. Further, the Company and its
Affiliates expressly reserve the right, at any time, to dismiss any Employee at
any time, with or without cause, and without liability or any claim under the
Plan, except as provided herein or in any Award Agreement entered into
hereunder.

 

18.     Legal Compliance.

 

Shares shall not be issued pursuant to the exercise of an Option or Stock Award
unless the exercise of such Option or Stock Award and the issuance and delivery
of such Shares shall comply with Applicable Law and shall be further subject to
the approval of counsel for the Company with respect to such compliance.

 

19.     Inability to Obtain Authority.

 

To the extent the Company is unable, or the Administrator deems it not feasible
to, obtain authority from any regulatory body having jurisdiction, which
authority is deemed by the Company’s counsel to be necessary to the lawful
issuance and sale of any Shares hereunder, the Company shall be relieved of any
liability with respect to the failure to issue or sell such Shares as to which
such requisite authority shall not have been obtained.

 

 

 
16

--------------------------------------------------------------------------------

 

 

20.     Reservation of Shares.

 

The Company, during the term of the Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.

 

21.     Notice.

 

Any written notice to the Company required by any provisions of the Plan shall
be addressed to the Secretary of the Company and shall be effective when
received.

 

22.     Governing Law; Interpretation of Plan and Awards.

 

(a) This Plan and all determinations made and actions taken pursuant hereto
shall be governed by the substantive laws, but not the choice of law rules, of
the State of California.

 

(b) In the event that any provision of the Plan or any Award granted under the
Plan is declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of the terms of the Plan and/or Award shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.

 

(c) The headings preceding the text of the sections hereof are inserted solely
for convenience of reference, and shall not constitute a part of the Plan, nor
shall they affect its meaning, construction or effect. Unless the context

otherwise requires, references to sections shall be to sections of the Plan.

 

(d) The terms of the Plan and any Award shall inure to the benefit of and be
binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.

 

(e) All questions arising under the Plan or under any Award shall be decided by
the Administrator in its total and absolute discretion. In the event the
Participant believes that a decision by the Administrator with respect to such
person was arbitrary or capricious, the Participant may request arbitration with
respect to such decision. The review by the arbitrator shall be limited to
determining whether the Administrator’s decision was arbitrary or capricious.
This arbitration shall be the sole and exclusive review permitted of the
Administrator’s decision, and the Awardee shall as a condition to the receipt of
an Award be deemed to explicitly waive any right to judicial review.

 

(f) Notice of demand for arbitration shall be made in writing to the
Administrator within thirty (30) days after the applicable decision by the
Administrator, and any such arbitration shall be initiated no later than sixty
(60) days after such decision pursuant to the Commercial Arbitration Rules (the
“Rules”) of the American Arbitration Association (the “AAA”) in effect at the
time. The arbitration shall be conducted on an individual basis before a single
arbitrator and administered pursuant to the AAA Rules at the office of AAA
nearest the place of the Participant’s most recent employment with the Company
or its Subsidiaries, unless the parties agree in writing on a different
location. The arbitrator shall be an attorney knowledgeable about employee
benefits and compensation chosen from the neutrals within the meaning of the AAA
Rules. Any challenge to the neutrality of the arbitrator shall be resolved by
the arbitrator whose decision shall be final and conclusive. Each party shall
bear its own attorneys’ fees and costs associated with the arbitration, and the
costs and expenses of the arbitration shall be borne as provided by the AAA
Rules. The decision of the arbitrator on the issue(s) presented for arbitration
shall be final and conclusive and may be enforced in any court of competent
jurisdiction. The arbitrator shall not have the power to award punitive or
exemplary damages.

 

(g) By accepting an Award made under the Plan, each Participant agrees that the
Company may recover some or all Awards, recover some or all of the amounts paid
with respect to Awards, or recoup some or all of the value thereof by offset
from other amounts owed to the Participant by the Company or its Subsidiaries,
at any time during the three (3) calendar years following grant hereunder, if
and to the extent the Administrator determines that (i) federal or state law or
the listing requirements of the exchange on which the Company’s stock is listed
for trading so require, (ii) the performance criteria required for an Award were
not met, or not met to the extent necessary to support the amount of an Award
that was paid, or (iii) an Award, or any payment thereunder, was based on the
achievement of financial results, as reported in an Annual Report on Form 10-K,
a Quarterly Report on Form 10-Q, or other report filed with the Securities and
Exchange Commission, that were subsequently the subject of a restatement due to
material noncompliance of the Company with any financial reporting requirement
under the federal securities laws (other than as a result of a change in
accounting principles). The right of recovery under this Section 22(g) shall be
subject to any general clawback policy that is or may be adopted by the Company,
the terms of which shall be incorporated herein to the extent applicable.

 

 

 
17

--------------------------------------------------------------------------------

 

 

23.     Limitation on Liability.

 

The Company and any Affiliate which is in existence or hereafter comes into
existence shall not be liable to a Participant, an Employee, an Awardee or any
other persons as to:

 

(a) The Non-Issuance of Shares. The non-issuance or sale of Shares as to which
the Company has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Company’s counsel to be necessary to
the lawful issuance and sale of any shares hereunder; and

 

(b) Tax Consequences. Any tax consequence realized by any Participant, Employee,
Awardee or other person due to the receipt, vesting, exercise or settlement of
any Option or other Award granted hereunder or due to the transfer of any Shares
issued hereunder. The Participant is responsible for, and by accepting an Award
under the Plan agrees to bear, all taxes of any nature that are legally imposed
upon the Participant in connection with an Award, and the Company does not
assume, and will not be liable to any party for, any cost or liability arising
in connection with such tax liability legally imposed on the Participant. In
particular, Awards issued under the Plan may be characterized by the Internal
Revenue Service (the “IRS”) as “deferred compensation” under the Code resulting
in additional taxes, including in some cases interest and penalties. In the
event the IRS determines that an Award constitutes deferred compensation under
the Code or challenges any good faith characterization made by the Company or
any other party of the tax treatment applicable to an Award, the Participant
will be responsible for the additional taxes, and interest and penalties, if
any, that are determined to apply if such challenge succeeds, and the Company
will not reimburse the Participant for the amount of any additional taxes,
penalties or interest that result.

 

24.     Unfunded Plan.

 

Insofar as it provides for Awards, the Plan shall be unfunded. Although
bookkeeping accounts may be established with respect to Awardees who are granted
Cash Awards and Stock Awards under the Plan, any such accounts will be used
merely as a bookkeeping convenience. The Company shall not be required to
segregate any assets which may at any time be represented by Awards, nor shall
the Plan be construed as providing for such segregation, nor shall the Company
nor the Administrator be deemed to be a trustee of stock or cash to be awarded
under the Plan. Any liability of the Company to any Participant with respect to
an Award shall be based solely upon any contractual obligations which may be
created by the Plan; no such obligation of the Company shall be deemed to be
secured by any pledge or other encumbrance on any property of the Company.
Neither the Company nor the Administrator shall be required to give any security
or bond for the performance of any obligation which may be created by the Plan.

 

 

18